Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 25, 2010 with respect to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2009 of Astea International Inc., which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned report. /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania August 12, 2010
